[Cite as State v. Fowler, 2018-Ohio-241.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ROSS COUNTY

STATE OF OHIO,                                 :    Case No. 17CA3599

        Plaintiff-Appellee,                    :

        v.                                     :    DECISION AND
                                                    JUDGMENT ENTRY
MONICA L. FOWLER,                              :
                                                    RELEASED: 01/18/2018
        Defendant-Appellant.                    :
                                            APPEARANCES:

Timothy Young, Ohio Public Defender, and Patrick T. Clark, Ohio Assistant Public
Defender, Columbus, Ohio, for appellant.

Matthew S. Schmidt, Ross County Prosecuting Attorney, and Pamela C. Wells, Ross
County Assistant Prosecuting Attorney, Chillicothe, Ohio, for appellee.
Harsha, J.
        {¶1}     After the trial court denied Monica Fowler’s motion to suppress evidence,

the court found her guilty of possession of cocaine on her no-contest plea and

sentenced her to prison. Fowler asserts that the trial court erred by denying her motion

to suppress because the police who searched her for weapons after a traffic stop did

not have a reasonable suspicion that she was armed, and in any event, exceeded the

scope of a reasonable search by patting down her vaginal area.

        {¶2}     We reject Fowler’s assertions because she did not pursue these

objections to the search and acknowledged the propriety of the pat-down search at the

suppression hearing. Thus she forfeited and/or invited any potential error by the trial

court in denying her motion. Consequently, we overrule her assignment of error and

affirm the judgment of the trial court.

                                              I. FACTS
Ross App. No. 17CA3599                                                                  2


        {¶3}      The Ross County Grand Jury returned an indictment charging Monica

Fowler with one count of possession of cocaine in violation of R.C. 2925.11, a first-

degree felony.

        {¶4}      Through her appointed trial counsel, Fowler filed a motion to suppress “all

evidence obtained as a result of the unlawful and illegal warrantless arrest by the Ohio

State Highway Patrol.” Her motion raised the following grounds: (1) the state trooper

lacked probable cause to search her after ordering her from a vehicle; the smell of

marijuana coming from the vehicle, which had two other occupants, did not justify the

search because the trooper did not notice the odor of marijuana coming from Fowler

and she did not admit marijuana use; (2) the trooper’s protective pat-down search of

Fowler, which revealed a hard object between her legs in her groin area, did not provide

probable cause to detain her further; and (3) the trooper lacked probable cause for the

warrantless arrest of Fowler after the pat-down search because the trooper lacked a

reason to remove the hard object.

        {¶5}      The record of the suppression hearing reveals that the Ohio Highway

State Patrol learned that the Columbus Task Force had been monitoring a drug house.

The Task Force observed a person, who they suspected of moving large amounts of

crack cocaine, get into a rented Toyota 4Runner sports utility vehicle with two other

persons, and head south on U.S. 23. Trooper Nick Lewis spotted such a vehicle on

U.S. 23 in Ross County and pulled it over after observing several traffic violations,

including the vehicle crossing marked lanes and following too closely behind the vehicle

in front of it.
Ross App. No. 17CA3599                                                                 3


       {¶6}   When Trooper Lewis approached the SUV, he noticed a strong odor of

marijuana coming from the vehicle. The driver advised the trooper that he did not have

a valid driver’s license and admitted that he had been following the vehicle ahead of

them too closely. The trooper asked the driver to step out of the vehicle, smelled

marijuana on his person, patted him down, and placed him in the cruiser. The driver

admitted that he had smoked marijuana.

       {¶7}   Trooper Lewis then asked the middle seat passenger to step out of the

vehicle and noticed a strong odor of marijuana coming from this person. The passenger

admitted that all three of the occupants of the SUV had been smoking marijuana earlier.

When the trooper patted him down, he felt something in the rear of this passenger’s

pants and asked the passenger to remove the object. The passenger then removed a

baggie containing a small amount of marijuana and nine Oxycodone pills. The trooper

placed him in another trooper’s cruiser.

       {¶8}   Next Trooper Lewis asked the final occupant of the SUV, Fowler, who was

sitting in the front seat, to exit the vehicle. The trooper noticed that the whole car and

everybody in it, including Fowler, smelled of marijuana. The trooper gave Fowler

Miranda warnings and then patted her down to make sure she did not have any

weapons. In conducting the pat-down search Trooper Lewis got between Fowler’s legs

with the back of his hand and felt a hard object. When the trooper asked Fowler what

the object was, she hesitated before stating it was a tampon; she then changed her

answer to say it was a pad, and finally claimed it was a tampon and a pad. Based on

the information he had, including the information from the Columbus Task Force that the

car was transporting crack cocaine, and his belief that the object felt like a rock-type
Ross App. No. 17CA3599                                                                4


substance, Trooper Lewis believed that it was crack cocaine or some other contraband.

So he handcuffed Fowler and put her in the back of his cruiser next to the driver of the

SUV.

       {¶9}   When the troopers arrived at the Chillicothe post with the occupants of the

SUV, they watched video footage from Trooper Lewis’s cruiser, which revealed the

driver telling Fowler to push the contraband further into her body when she asked him

what to do with it. Confronted with what was on the video, Fowler voluntarily agreed to

remove the item from her vagina. The package removed contained 17 grams of crack

cocaine and 65 grams of powder cocaine.

       {¶10} In her trial attorney’s argument, counsel acknowledged that Trooper

Lewis’s pat-down search of Fowler was appropriate but contended the trooper could not

remove the object from Fowler’s vagina, and the trooper did not have probable cause to

arrest her upon feeling the hard object during his pat-down search:

       MR. CORNELY: THANK YOU, YOUR HONOR. I’M NOT GOING TO
       ADDRESS THE FIRST PART OF MY MOTION WHETHER OR NOT
       THERE WAS PROBABLE CAUSE TO SEARCH HER AS A RESULT OF
       THE SMELL OF MARIJUANA BECAUSE THE OFFICER TESTIFIED
       THAT HE CONDUCTED A PAT DOWN STOP -- OR A PAT DOWN OF
       HER. * * * SO WE WOULD ARGUE THAT FIRST, HE DOESN’T HAVE
       THE ABILITY TO REMOVE THE OBJECT FROM HER; SECOND, HE
       CERTAINLY DOES NOT HAVE PROBABLE CAUSE FOR ARREST, SO
       WHAT HAPPENS AFTER [S]HE IS ARRESTED IS IRRELEVANT
       BECAUSE IT WAS AN ILLEGAL ARREST AT THAT POINT IN TIME.

       {¶11} The trial court noted that Fowler’s trial counsel had acknowledged that the

dispositive issue in the case was whether the “plain feel” doctrine supported the

troopers’ seizure of the cocaine from her body. The court concluded that “based upon

the totality of the circumstances, * * * a reasonably prudent officer would believe the
Ross App. No. 17CA3599                                                                   5


object probably was crack cocaine and would be justified in removing the object under

the plain feel doctrine.” The court denied Fowler’s motion to suppress.

       {¶12} Fowler then pleaded no contest to the cocaine possession charge, and the

trial court found her guilty and sentenced her to three years in prison.

                               II. ASSIGNMENT OF ERROR

       {¶13} Fowler assigns the following error for our review:

       THE TRIAL COURT ERRED BY DENYING MS. FOWLER’S MOTION TO
       SUPPRESS.

                               III. STANDARD OF REVIEW

       {¶14} In general, “appellate review of a motion to suppress presents a mixed

question of law and fact.” State v. Codeluppi, 139 Ohio St.3d 165, 2014-Ohio-1574, 10

N.E.3d 691, ¶ 7. “When considering a motion to suppress, the trial court assumes the

role of trier of fact and is therefore in the best position to resolve factual questions and

evaluate the credibility of witnesses.” State v. Burnside, 100 Ohio St.3d 152, 2003-

Ohio-5372, 797 N.E.2d 71, ¶ 8. “Consequently, an appellate court must accept the trial

court's findings of fact if they are supported by competent, credible evidence.” Id. “

‘Accepting these facts as true, the appellate court must then independently determine,

without deference to the conclusion of the trial court, whether the facts satisfy the

applicable legal standard.’ ” Codeluppi at ¶ 7, quoting Burnside at ¶ 8.

                                 IV. LAW AND ANALYSIS

       {¶15} In her assignment of error Fowler asserts that the trial court erred by

denying her motion to suppress; specifically she contests the propriety of Trooper

Lewis’s pat-down search for weapons.
Ross App. No. 17CA3599                                                                  6


       {¶16} “The Fourth Amendment to the United States Constitution and the Ohio

Constitution, Article I, Section 14, prohibit unreasonable searches and seizures.” State

v. Emerson, 134 Ohio St.3d 191, 2012–Ohio–5047, 981 N.E.2d 787, ¶ 15. This

constitutional guarantee is protected by the exclusionary rule, which mandates the

exclusion at trial of evidence obtained from an unreasonable search and seizure. Id.

This case involves an investigatory stop, which must be supported by a reasonable,

articulable suspicion. See State v. Shrewsbury, 4th Dist. Ross No. 13CA3402, 2014-

Ohio-716, ¶ 15, citing United States v. Williams, 525 Fed.Appx. 330, 332 (6th Cir.2013),

and Florida v. Royer, 460 U.S. 491, 501–507, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983).

The investigatory stop here was justified by the observation of traffic violations by the

SUV in which Fowler was riding. See, e.g., State v. Mays, 119 Ohio St.3d 406, 2008-

Ohio-4539, 894 N.E.2d 1204, ¶ 23-24.

       {¶17} “Officers can order a driver and a passenger to exit a vehicle, even absent

any additional suspicion of a criminal violation.” See State v. Alexander-Lindsey, 2016-

Ohio-3033, 65 N.E.3d 129, ¶ 14 (4th Dist.), and cases cited there. After lawfully

detaining a person, an officer may frisk the person if the officer has reasonable grounds

to believe the person is armed. See State v. Hansard, 4th Dist. Scioto No. 07CA3177,

2008-Ohio-3349, ¶ 25, citing Terry v. Ohio, 392 U.S. 1, 25-26, 88 S.Ct. 1868, 20

L.Ed.2d 889 (1968). The pat-down search is limited to discovering weapons that might

be used to harm the officer. Id. But “[u]nder the ‘plain feel’ doctrine, if in the process of

conducting a limited pat down search for weapons an officer detects an object whose

criminal character is immediately apparent to him, he is justified in seizing the object
Ross App. No. 17CA3599                                                                7

from the * * * person being searched.” State v. Crayton, 2017-Ohio-705, 86 N.E.3d 77,

¶ 29 (11th Dist.); Hansard at ¶ 30.

       {¶18} Fowler challenges Trooper Lewis’s authority to conduct a Terry pat-down

search for weapons, claiming he did not have a reasonable suspicion that she was

armed or dangerous, and in any event, the trooper exceeded the scope of a permissible

search when it included a pat down of the area of her genitals. However, Fowler did not

raise these challenges in presenting her suppression motion. Instead, she attacked the

propriety of the search because the trooper did not smell marijuana on her person, and

further contested her arrest and the removal of the cocaine from her vagina after

Trooper Lewis felt the hard object between her legs.

       {¶19} And at the suppression hearing Fowler effectively conceded that she no

longer challenged the propriety of Trooper Lewis’s pat-down search, but instead

narrowed her challenge to the removal of the cocaine from her vagina, and whether the

troopers had probable cause to arrest her upon feeling the hard object during the pat-

down. In essence, Fowler abandoned any challenge she had to Trooper Lewis’s

authority to conduct a pat-down search, and invited the trial court to focus on the issue

of whether the plain-feel doctrine permitted the troopers to remove the contraband from

Fowler’s body and arrest her.

       {¶20} “Where a suppression motion is filed asserting a specific argument, a trial

court does not commit error in failing to address a different argument.” State v. Smith,

7th Dist. Belmont No. 15 BE 0064, 2017-Ohio-2708, ¶ 52. Likewise, the state’s burden

in a suppression hearing is limited to those contentions that are asserted with sufficient

particularity to place the prosecutor and court on notice of the contested issues. Id.
Ross App. No. 17CA3599                                                                 8

citing Xenia v. Wallace, 37 Ohio St.3d 216, 218, 524 N.E.2d 889 (1998). “By requiring

the defendant to state with particularity the legal and factual issues to be resolved, the

prosecutor and court are placed on notice of those issues to be heard and decided by

the court and, by omission, those issues which are otherwise being waived.” State v.

Shindler, 70 Ohio St.3d 54, 58, 636 N.E.2d 319 (1994); State v. Box, 10th Dist. Franklin

No. 16AP-371, 2017-Ohio-1138, ¶ 13.

        {¶21} Fowler’s abandonment of the claims she now raises results in forfeiture of

the right to raise them on appeal. See State v. Kerns, 4th Dist. Highland No. 15CA6,

2016-Ohio-63, ¶ 25; State v. Merryman, 4th Dist. Athens No. 12CA28, 2013-Ohio-4810,

¶ 43.

        {¶22} At the suppression hearing, she narrowed the scope of her motion to the

removal of the cocaine from her body and her arrest after the pat-down search. She

thus invited any potential error by the trial court in assuming the pat-down search was

appropriate. Consequently she is precluded from raising the issue now, even under a

plain-error analysis. See State ex rel. Kline v. Carroll, 96 Ohio St.3d 404, 2002-Ohio-

4849, 775 N.E.2d 517, ¶ 27 (“Under [the invited-error] doctrine, a party is not entitled to

take advantage of any error that he himself invited or induced”); State v. Rorhbaugh,

126 Ohio St.3d 421, 2010-Ohio-3286, 934 N.E.2d 920, ¶ 10 (even plain error is waived

where error is invited); see also State v. Robinson, 4th Dist. Washington No. 16CA22,

2017-Ohio-8273, ¶ 32 (a defendant who abandons a claim raised in his motion to

suppress waives even plain error on appeal).
Ross App. No. 17CA3599                                                                  9


       {¶23} Therefore, we do not address the merits of Fowler’s assignments of error

because she acknowledged the propriety of the trooper’s pat-down search at the

hearing on her motion to suppress. We overrule her assignment of error.

                                     V. CONCLUSION

       {¶24}     Fowler has failed to establish that the trial court erred by denying her

motion to suppress. Having overruled her assignment of error, we affirm the judgment

of the trial court.

                                                                   JUDGMENT AFFIRMED.
Ross App. No. 17CA3599                                                                    10



                                    JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Ross
County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Abele, J. & McFarland, J.: Concur in Judgment and Opinion

                                            For the Court


                                            BY: ________________________
                                                William H. Harsha, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.